Mr. Oh. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
It has been decided by this Court, that under the Act Begulating Proceedings in Civil Cases, a party is nol required to deny the genuineness of an indorsement under oath. (Grogan v. Ruckle, 1 Cal. 158, 193.) Under the authority of that decision, which we feel no disposition to question or disturb, the Court below erred in admitting the notes in evidence without proof of their indorsement. It is, however, contended that the answer admits their indorsement.
The answer sets up several distinct causes of defense, and the appellant seems to have relied upon all of them in order to put the party to his proof, as he had a right to do under the statute, and was not concluded by one plea, so long as he had others which went to the whole action.
Judgment reversed with costs, and new trial ordered.